Detailed Action
This action is in response to Applicant's communications filed 04 January 2022.  
Claims 1-20 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04 January 2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: call prediction processing computer in claims 1, 8-11, and 18-20; AI computer in claims 1, 5, 7-8, 10-11, 15, 17-18, and 20; and orchestration service computer in claims 1, 6, 8, 10, 11, 16, 18, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re ZIetz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. 
A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 US.C. § 101 as covering non- statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S. C. § 101, Aug. 24, 2009; p. 2. The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. §101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. §101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation "non-transitory" to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. Gentry Gallery, Inc. v. the Berkline Corp., See, e.g., Gentry 134 F.3d 1473 (Fed. Cir. 1998) and Subject Matter Eligibility of Computer Readable Media (26 Jan 2010).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-8, 10-11, 13-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mesbahi et al. (Load Balancing in Cloud Computing: A State of the Art Survey, hereinafter "Mesbahi") in view of Sharma et al. (Deep Learning Approaches for Question Answering System, hereinafter "Sharma").

Regarding Claim 1,
Mesbahi teaches a method comprising: 
determining, by a call prediction processing computer ("Resource Management Module" sec. IV.B, p. 70), that an Al computer ("some nodes are overloaded while others are under loaded or idle" sec. II, p. 65; "tasks can move dynamically from an overloaded node to an under-loaded one" p. 65; the overloaded and underloaded nodes teach the AI computer) is operating below a processor usage threshold ("Host under-loading detection" sec. IV.C, p. 71; "Using different service thresholds such as: remaining CPU, remaining memory and transmission rate" Table 1, p. 72; "Dynamic load balancing techniques take into consideration the current state of systems that their decisions are based on. In this technique tasks can move dynamically from an overloaded node to an under-loaded one and this is the main advantage of dynamic load balancing algorithms which can change continuously according to the current state of the system." sec. II, p. 65; "A common solution in almost all cloud load balancing mechanisms is application or VM migration that some jobs will be transferred from overloaded nodes to under-loaded ones for gaining a normal state in the system." sec. IV.C, p. 72);
requesting, by the call prediction processing computer, a set of cacheable requests from an orchestration service computer; receiving, by the call prediction processing computer from the orchestration service computer, the set of cacheable requests ("In the third level, there are service nodes. Level two which consists of some service managers is used for dividing tasks to some subtasks and assigning them to appropriate service nodes." sec. IV.A, p. 70; the service nodes and service manager which receive user requests/tasks, organizes the requests/tasks and transfers the tasks to other computers teaches the orchestration services computer and call prediction processing computer sending/receiving the cacheable requests); and
sending, by the call prediction processing computer, a cacheable request from the set of cacheable requests to the Al computer  ("in the first level, there is a request manager which receives the incoming workloads and sends tasks to appropriate nodes." sec. IV.A, p. 70").

Mesbahi does not explicitly teach: receiving, by the call prediction processing computer, an output, wherein the output is generated by the Al computer based on the cacheable request; and
and initiating storing, by the call prediction processing computer, the output in a data repository.

Sharma teaches receiving, by the call prediction processing computer, an output, wherein the output is generated by the Al computer based on the cacheable request ("neural network based framework for general question answering tasks have been proposed that are trained using raw input-question-answer triplets. Generally, these frameworks can solve sequence tagging tasks, classification problems, sequence-to-sequence tasks and question answering tasks that require transitive reasoning." sec. 7, p. 792);
and initiating storing, by the call prediction processing computer, the output in a data repository ("Indexing the stories, questions, and answers- Finally, the questions and stories are indexed according to their time of occurrence and are eventually processed via w "Indexing the stories, questions, and answers- Finally, the questions and stories are indexed according to their time of occurrence and are eventually processed via word2vec model. The answers are transformed to one hot encoded vector." sec. 5.1, p. 791).
Mesbahi and Sharma are analogous art because both are directed to automatic computer implementation of user requests. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the computer load balancing of Mesbahi with the question answering system of Sharma.  The modification would have been obvious because one of ordinary skill in the art would be motivated to implement as system answer questions effectively and with high accuracy, as suggested by Sharma (see 1.2 Motivation, p. 786).

Regarding Claim 3,
The Mesbahi/Sharma combination teaches the method of claim 1.  Mesbahi further teaches wherein the set of cacheable requests comprises cacheable requests most likely to be requested by users ("there is a necessity to have a mechanism for finding and selecting a new instance with the same configuration as previous allocated resources to transfer the rest of client tasks and requests to new resources when the system needs to a load balancing process because of a sudden increasing of the input workload." p. 63).
	The motivation to combine Mesbahi and Sharma is the same as the motivation for claim 1.

Regarding Claim 4,
The Mesbahi/Sharma combination teaches the method of claim 1.  Sharma further teaches wherein the output is persisted in the data repository (""Word2Vec is a semantic learning framework that uses a shallow neural network to learn the representations of words/phrases in a particular text. Simply put, it is an algorithm that takes in all the terms (with repetitions) in a particular document (divided into sentences) and outputs a vector form of each." The main benefit of word2vec model was that the word vectors are able to capture the context of the text very effectively. So, when implementing the complex deep learning models we don’t need to worry about these aspects of our model. Word2Vec comes in two flavors: Continuous Bag of Words (CBOW): The input to the model could be wi-2, wi-1, wi+1,wi+2 i.e. the preceding and following words of the current word we are at and the output of the neural network will be wi. Hence we can think of the task as predicting the word given its context." sec. 4.2, p. 788; the preceding word vectors stored in the model as context teaches the output is persisted in the data repository) for a predetermined period of time ("Now coming onto LSTM (Long Short-Term Memory networks).  Here is an excerpt about LSTM from [13]“LSTMs are a special kind of RNN, capable of learning long-term dependencies... LSTMs [13] are explicitly designed to avoid the long-term dependency problem. Remembering information for long periods of time is practically their default behavior, not something they struggle to learn." sec. 4.2, p. 788; storing long-term dependencies persistently in the network teaches a predetermined period of time).
	The motivation to combine Mesbahi and Sharma is the same as the motivation for claim 1.

Regarding Claim 5,
The Mesbahi/Sharma combination teaches the method of claim 4.  Sharma further teaches wherein the period of time is determined by the Al computer as part of the output ("Now coming onto LSTM (Long Short-Term Memory networks).  Here is an excerpt about LSTM from [13]“LSTMs are a special kind of RNN, capable of learning long-term dependencies... LSTMs [13] are explicitly designed to avoid the long-term dependency problem. Remembering information for long periods of time is practically their default behavior, not something they struggle to learn." sec. 4.2, p. 788; the LSTM storing long-term dependencies persistently in the network teaches the predetermined period of time).
The motivation to combine Mesbahi and Sharma is the same as the motivation for claim 1.

Regarding Claim 6,
The Mesbahi/Sharma combination teaches the method of claim 1.  Sharma further teaches wherein the output is received from the orchestration service computer ("Word2Vec is a semantic learning framework that uses a shallow neural network to learn the representations of words/phrases in a particular text. Simply put, it is an algorithm that takes in all the terms (with repetitions) in a particular document (divided into sentences) and outputs a vector form of each." sec. 4.2, p. 788).
The motivation to combine Mesbahi and Sharma is the same as the motivation for claim 1.

Regarding Claim 7,
The Mesbahi/Sharma combination teaches the method of claim 1.  Sharma further teaches wherein the Al computer comprises an artificial neural network ("The use of recurrent neural networks allows us to expand and apply this model to a variety of question answering tasks." sec. 1.3, p. 786).
The motivation to combine Mesbahi and Sharma is the same as the motivation for claim 1.

Regarding Claim 8,
The Mesbahi/Sharma combination teaches the method of claim 1.  Mesbahi further teaches wherein the call prediction processing computer sends the cacheable request to the Al computer via the orchestration service computer ("In the third level, there are service nodes. Level two which consists of some service mangers is used for dividing tasks to some subtasks and assigning them to appropriate service nodes. Finally, in the first level, there is a request manager which receives the incoming workloads and sends tasks to appropriate nodes. This algorithm uses the agent-based method for gathering required information. The proposed load balancer is represented in two phases which uses the OLB algorithm for assigning tasks to service managers and in the next phase the LBMM is used to assign subtasks to the third level. " sec. IV.A, p. 70).

Regarding Claim 10,
The Mesbahi/Sharma combination teaches the method of claim 1.  Mesbahi further teaches wherein the call prediction processing computer continuously sends cacheable requests from the set of cacheable requests to the orchestration service computer ("In the third level, there are service nodes. Level two which consists of some service mangers is used for dividing tasks to some subtasks and assigning them to appropriate service nodes. Finally, in the first level, there is a request manager which receives the incoming workloads and sends tasks to appropriate nodes. This algorithm uses the agent-based method for gathering required information. The proposed load balancer is represented in two phases which uses the OLB algorithm for assigning tasks to service managers and in the next phase the LBMM is used to assign subtasks to the third level. " sec. IV.A, p. 70) as long as the Al computer is below the threshold processor usage ("Host under-loading detection" sec. IV.C, p. 71; "Using different service thresholds such as: remaining CPU, remaining memory and transmission rate" Table 1, p. 72; "Dynamic load balancing techniques take into consideration the current state of systems that their decisions are based on. In this technique tasks can move dynamically from an overloaded node to an under-loaded one and this is the main advantage of dynamic load balancing algorithms which can change continuously according to the current state of the system." sec. II, p. 65; "A common solution in almost all cloud load balancing mechanisms is application or VM migration that some jobs will be transferred from overloaded nodes to under-loaded ones for gaining a normal state in the system." sec. IV.C, p. 72).

Regarding Claim(s) 11, 13-18, and 20,
Claim(s) 11, 13-18, and 20 recite(s) a system comprising a processor and computer-readable medium (Mesbahi: "cloud computing system" p. 64; it is understood that cloud computing systems comprise a processor and computer-readable medium) storing instructions for performing functions corresponding to the method steps recited in claim(s) 1, 3-8, and 10, respectively.  The Mesbahi/Sharma combination teaches the limitations of claim(s) 11, 13-18, and 20 as set forth above in connection with claim(s) 1, 3-8, and 10.  Therefore, claim(s) 11, 13-18, and 20 is/are rejected under the same rationale as respective claim(s) 1, 3-8, and 10.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mesbahi et al. (Load Balancing in Cloud Computing: A State of the Art Survey, hereinafter "Mesbahi") in view of Sharma et al. (Deep Learning Approaches for Question Answering System, hereinafter "Sharma") and Hsu et al. (Optimizing Energy Consumption with Task Consolidation in Clouds, hereinafter "Hsu").

Regarding Claim 2,
The Mesbahi/Sharma combination teaches the method of claim 1.  The Mesbahi/Sharma combination does not explicitly teach wherein the processor usage threshold is about 20% or less.
Hsu teaches wherein the processor usage threshold is about 20% or less (Fig. 2, Level 1 demonstrates 0-20% CPU utilization; "In this section, we present an energy-aware task consolidation (ETC) method to optimize energy usage in cloud systems. In the energy model presented in Fig. 2b, a VM is assumed to consume a W/s in its idle state. An additional b W/s is required for executing tasks when CPU utilization is between 0% and 20%. If CPU utilization is between 20% and 50%, the additional en-ergy consumed increases to 3b W/s. Energy is consumed at a greater rate as CPU utilization increases. For instance, when a virtual machine has 50% CPU utilization, it consumes a +5b W/s." sec. 3, p. 454).
	Mesbahi and Hsu are analogous art because both are directed to energy consumption management of cloud computing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the load balancing cloud computing management system of the Mesbahi/Sharma combination with the CPU utilization energy consumption optimization of Hsu.  The modification would have been obvious because one of ordinary skill in the art would be motivated to reduce power consumption, as suggested by Hsu ("The simulation results show that TC can significantly reduce power consumption in a cloud system, with 17% improvement over MaxUtil" p. 452).

Regarding Claim(s) 12,
Claim(s) 12 recite(s) a system comprising a processor and computer-readable medium (Mesbahi: "cloud computing system" p. 64; it is understood that cloud computing systems comprise a processor and computer-readable medium) storing instructions for performing functions corresponding to the method steps recited in claim(s) 2.  The Mesbahi/Sharma/Hsu combination teaches the limitations of claim(s) 12 as set forth above in connection with claim(s) 2.  Therefore, claim(s) 12 is/are rejected under the same rationale as respective claim(s) 2.

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mesbahi et al. (Load Balancing in Cloud Computing: A State of the Art Survey, hereinafter "Mesbahi") in view of Sharma et al. (Deep Learning Approaches for Question Answering System, hereinafter "Sharma") and Kelley et al. (Obtaining and Managing Answer Quality for Online Data-Intensive Services, hereinafter "Kelley").

Regarding Claim 9,
The Mesbahi/Sharma combination teaches the method of claim 1.  The Mesbahi/Sharma combination does not explicitly teach wherein the call prediction processing computer prioritizes the set of cacheable requests to select the cacheable request.
Kelley teaches wherein the call prediction processing computer prioritizes the set of cacheable requests to select the cacheable request ("We studied admission control on the LC.big workload. We issued two classes of queries that arrived at different TCP ports, indicating high and low priority." sec. 8, p. 11:26).
	Mesbahi and Kelley are analogous art because both are directed to managing online resource intensive services for users. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the load balancing system of the Mesbahi/Sharma combination with the resource management system of Kelley.  The modification would have been obvious because one of ordinary skill in the art would be motivated to speed up execution time while maintaining flexibility for bandwidth use, as suggested by Kelley ("memoization speeds up computationally intensive components, but its increased bandwidth usage can also cause slowdown for some components. Ubora provides ﬂexible settings for memoization, allowing each component to turn off memoization." p. 11:3).

Regarding Claim(s) 19,
Claim(s) 19 recite(s) a system comprising a processor and computer-readable medium (Mesbahi: "cloud computing system" p. 64; it is understood that cloud computing systems comprise a processor and computer-readable medium) storing instructions for performing functions corresponding to the method steps recited in in claim(s) 19, respectively.  The Mesbahi/Sharma/Kelley combination teaches the limitations of claim(s) 19 as set forth above in connection with claim(s) 19.  Therefore, claim(s) 19 is/are rejected under the same rationale as respective claim(s) 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES C KUO whose telephone number is (571)270-7477. The examiner can normally be reached M-F: 9:00 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES C KUO/Examiner, Art Unit 2126     
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126